PER CURIAM: *
Defendant-Appellant Fred Flores, III, federal prisoner # 12212-078, appeals the district court’s denial of his motion under 18 U.S.C. § 3582(c)(2) for a sentence reduction based on the recent amendments to the crack cocaine provisions of the Sentencing Guidelines. The government has filed a motion for summary affirmance of the district court’s judgment or, in the alternative, for an extension of time to file a brief on the merits. Flores’s sentencing range was not determined under the crack cocaine provisions of the Sentencing Guidelines. Accordingly, he is not eligible for a reduced sentence. See § 3582(c); U.S.S.G. § lB1.10(a)(2) & cmt. (n.l(A)). The judgment of the district court is AFFIRMED. The government’s motion for summary affirmance is GRANTED, and its alternative motion for an extension of time is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.